Citation Nr: 1730851	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the residuals of a broken left foot bone.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 1985. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction subsequently was transferred to the RO in Winston-Salem, North Carolina.  

In December 2015, the Board remanded for further evidentiary development. 

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.


FINDINGS OF FACT

1.  Throughout the period under review, the Veteran's residuals of a broken left foot bone have been productive of severe symptoms such as constant pain, stiffness, fatigability, swelling, tenderness, weakness, lack of endurance, and functional impairment that precludes prolonged standing and ambulation due to the pain

2.  The competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for the residuals of a broken left foot bone are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2016).  

2.  The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, the RO provided adequate notice in October 2010 and January 2011 letters.  

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.S. § 5103A(c); 38 C.F.R. § 3.159(c)(3). Pursuant to this duty, VA associated with the Veteran's claims file his STRs, service personnel records, private treatment records, VA treatment records, Social Security records, and employment records.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in April 2011, March 2013 through QTC Medical Services, and June 2016.  The Board finds that the April 2011, March 2013, and June 2016 examinations detailed the Veteran's assertions, obtained an accurate history, and provide factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinion of the June 2016 VA examiner and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met. 

The Board acknowledges that in a June 2017 statement, the Veteran and his representative indicated that the June 2016 VA examination was inadequate and requested a new VA examination.  The Board notes that the Veteran and his representative asserted that the VA examiner's severity rating of "moderate" did not adequately reflect the VA examiner's findings regarding the Veteran's degree of symptoms and his limitations.  However, as mentioned above, the Board finds this examination adequate as the VA examiner observed the Veteran and reviewed the claims file.  Additionally, the VA examiner used her medical judgment in reaching the moderate severity rating.  Moreover, after review of the record, the Board finds that the evidence of record supports a finding that the Veteran's residuals of the left foot bone rise to the level of severe.  

The Board also notes that the actions requested in the December 2015 Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records as well as a VA examination and opinion in June 2016.  The examiner was requested to comment as to the current nature and manifestations of the disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Evaluation in Excess of 20 percent for the Residuals of a Broken Left Foot Bone

The Veteran is seeking a higher rating for his service-connected residuals of a broken left foot bone.  Currently, the Veteran is in receipt of a 20 percent disabling rating.  The Veteran asserts that he should be entitled to a 40 percent because without the assistance of a cane there is a loss of use of the extremity.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Additionally, the Board acknowledges VA treatment records that noted keratoma and the debriding of callouses.  The record is unclear as to whether the keratoma diagnosis and associated symptoms are separable from the Veteran's residuals of a broken left foot bone.  When it is not possible to separate the effects of a service-connected disorder and a nonservice connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182.  Applying this principle, the Board will attribute any keratoma symptomatology to the Veteran's residuals of a broken left foot bone.

Presently, the Veteran's residuals of a broken left foot bone are rated under Diagnostic Code 5284.  38 C.F.R. § 4.97.  Under that code, and as relevant here, a 20 percent evaluation is assigned for a moderately severe foot injury, a 30 percent rating for a severe foot injury, and a note that with actual loss of use of the foot a 40 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5284.  The Board notes that the terms "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Further, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

VA treatment records dated over the period of the claim collectively show that the Veteran has complained of pain, and the Veteran has functional loss complications associated with the Veteran's service-connected disability.  Notably, in an October 2009 VA treatment record, the Veteran reported persistent left foot pain and reported that it had worsened in the last nine months.  VA treatment records revealed that the three were objective findings of swelling and tenderness, and that the Veteran used a walker.  The Veteran also described the pain as a seven on a scale of ten, and he reported that the pain was aggravated by walking.  He also reported that medication did not alleviate the pain.  

Further, during an April 2011 VA examination, the examiner identified the Veteran's reported symptoms as pain from standing, walking, or at rest, stiffness while walking, fatigability with standing and walking, weakness while standing, and lack of endurance while standing.  The examiner further noted that there was objective evidence of painful motion, tenderness, instability, weakness, and abnormal weight bearing.  The examiner noted that the Veteran's functional limitations with standing and walking were that he could only stand up to one hour and was unable to walk more than a few yards.  The examiner noted that the Veteran used a cane and had corrective shoes and orthotic inserts due to his left foot.  The examiner also noted that the Veteran limped on the left foot.  The examiner noted that his foot condition affected his daily activities with preventing exercise, sports, and recreation.  The examiner also noted mild effects with chores, shopping, and traveling. 

In the Veteran's March 2013 QTC physical examination, the Veteran reported that his condition had worsened.  The Veteran reported that he was weaker and that his foot gives him sharp pain when trying to walk.  Diagnostic testing revealed a small calcification adjacent to the dorsal medial aspect of the distal phalanx of the great toe, but the examiner determined that it was not significant to warrant a diagnosis. 
The examiner determined that the functional impairment of the foot would not be equally served by an amputation with a prosthetic.

In the June 2016 VA examination, the Veteran reported constant pain in the dorsum of his left foot.  The Veteran also reported that flare ups worsen the pain.  The examiner noted functional loss with excess fatigability, pain on movement, pain on weight-bearing, and disturbance of motion.  The examiner noted that the pain contributed to the functional loss.  The examiner described the functional loss as increased pain during a flare up that limits ambulation and the pain limits distance and duration.  The examiner reported that the Veteran's walking was limited to 50 to 75 feet.  The examiner classified the severity of his foot injury as moderate.  The examiner found that amputation would not better serve the Veteran.  No objective findings were noted for the right foot.  The examiner also reported that the Veteran used a cane regularly but not constantly, and the use of the cane was for his service connected disability and pain.  The examiner also included diagnoses of metatarsalgia, hammer toes, and pes cavus.  The examiner opined that trauma is reported to be a cause of pes cavus due to post trauma bone deformity, which the examiner stated that the Veteran does not have.  The examiner further stated that pes cavus is most commonly associated with neurological disorders and cited medical literature to support her conclusion.  The examiner concluded that pes cavus was unrelated to the service-connected residuals of a broken left foot bone.  The examiner further stated that the hammer toes are the result of pes cavus and are a separate condition unrelated to the Veteran's residuals of a broken left foot bone.  However, the examiner correlated metatarsalgia to the Veteran's residuals of a broken left foot bone and related Veteran's pain in the dorsum of the left foot and Veteran's limitation of ambulation to the residuals of a broken left foot bone.  

The Boards finds that the evidence more nearly approximates a severe foot injury to warrant a 30 percent rating.  The Veteran is shown to have symptoms of ongoing pain, stiffness, fatigability, weakness, swelling, tenderness, lack of endurance, and functional impairment that due to the pain precludes prolonged standing and the Veteran's ability to only walk 50 to 75 feet.  The Veteran's condition also limits or prevents him from daily activities, and the Veteran has consistently reported that his pain has worsened during the period on appeal.  Although the June 2016 examiner classified the Veteran's foot injury as moderate, the Board finds that the evidence of record supports a finding that the Veteran's residuals of the left foot bone rise to the level of severe.  

However, the Board finds that an evaluation in excess of 30 percent is not warranted because the evidence does not show that the Veteran's service-connected residuals of a broken left foot bone have resulted in the actual loss of use of the foot.  The Board acknowledges that in a June 2017 statement the Veteran and his representative asserted that the Veteran's inability to freely ambulate without the assistance of a cane implied a loss of use of the extremity.  Specifically, it was asserted that that the checked box of "no" for actual loss of use from the June 2016 VA examiner needed a rationale.  However, the Board finds sufficient support for the VA examiner's conclusion in this instance, such that remand for supportive rationale is not required.  The Board also finds that the evidence of record does not support a finding that the Veteran has actual loss of use of the foot.  The term "loss of use" is not defined under DC 5284, but is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).  The June 2016 and March 2013 examiners indicated that there was no actual loss of use of the foot, and the June 2016 VA examiner noted that the Veteran used his cane regularly but not constantly.  That the Veteran is not required to use the cane constantly demonstrates that he has some use of the foot, and that he would not be equally well served by an amputation stump.

Accordingly, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for the residuals of a broken left foot bone. 
The Board has also considered other diagnostic codes in the instant appeal, but finds that such ratings are not for application here.  

In sum, the Board finds that an evaluation of 30 percent is warranted, but no higher, for residuals of a broken left foot bone from the date of the claim.

Further, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App
. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran has asserted that the rating criteria does not consider functional loss due to pain on movement or the effect of medication. However, application of the three-part test established by the Court to determine the appropriateness of referral for consideration of an extraschedular rating does not indicate that such referral is warranted here.  The Veteran's symptoms have included pain, stiffness, fatigability, swelling, tenderness, weakness, lack of endurance, and functional impairment that due to the pain precludes prolonged standing and ambulation.  Such manifestations are contemplated in the applicable rating criteria.  Although the Veteran asserted that the rating criteria did not consider the effect of treating medication, that medication is used to treat the underlying symptoms associated with his service-connected claim, therefore, it is considered under the rating criteria.  Further, the functional effects of painful motion are contemplated under Diagnostic Code 5284.  In short, the Board finds that the Veteran's description of the severity of the residuals of his broken left foot bone and the medical evidence of record are consistent with the degree of disability addressed by the rating criteria.  Therefore, the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board additionally acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

However, in this case, there are no additional symptoms that have not been attributed to his service-connected residuals of a broken left foot bone.  The Veteran has not asserted, nor is there any evidence that suggests, that his other service-connected disabilities (bilateral hearing loss, tinnitus, and other specified depressive disorder associated with the residuals of a broken left foot bone) have symptomology that is not contemplated by the relevant rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  TDIU 

TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for residuals of a broken left foot bone (now rated as 30 percent disabling); other specified depressive disorder that is associated with the residuals of a broken left foot bone (rated as 30 percent disabling); bilateral hearing loss (rated as 30 percent disabling); and tinnitus (rated at 10 percent disabling).  As the Veteran's residuals of a broken left foot bone and his other specified depressive disorder are of a common etiology, they together are considered one disability and both combined are ratable at 40 percent or more.  Additionally, the Veteran's overall combined schedular rating is 70 percent or greater;, thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a healthcare technician.  The Board notes a July 2006 private treatment record that indicated that his profession was physical in nature.  Specifically, the treatment recodrd indicated that he blocked punches and administered therapeutic holds on patients.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consisted with his educational level and occupational experience.  
In this regard, the June 2016 VA examiner reported that the Veteran's occupational impairment was his inability to walk more than 50 to 75 feet.  Additionally, the evidence of record shows that the Veteran's symptoms, including pain, precludes prolonged standing or walking.  As mentioned above, the Veteran's employment was physical in nature.  Further, treatment records reveal that his psychological disorder impacts his ability to sustain work relationships.  

Given this evidence, the Veteran's complaints of ongoing pain, limited walking distances and duration, difficulty with work relationships, his prior work history and his education level, the Board finds that it would be difficult for him to secure or follow substantially gainful employment as a result of his service-connected disabilities.  As such, a TDIU is warranted.


ORDER

An increased evaluation of 30 percent for the residuals of a broken left foot bone is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A TDIU is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


